Citation Nr: 9900764	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-13 296 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for bilateral plantar 
calluses, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Associate Counsel

INTRODUCTION

The veteran had active service from December 1972 to November 
1975.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) reduced the disability evaluation of the 
service-connected bilateral plantar calluses from 10 percent 
to zero percent.  During the appeal, a hearing officer 
restored the 10 percent rating, effective from the date of 
reduction in March 1995.  

In a March 1995 statement, the veteran seemed to be 
requesting a reopening of the claim of entitlement to service 
connection for other foot disorders and to raise the issue of 
entitlement to a total rating for compensation purposes due 
to individual unemployability (TDIU).  The RO treated this 
statement as a claim for non-service-connected pension, which 
it denied.  However, it did not address the issues of 
entitlement to TDIU and whether new and material evidence had 
been submitted to reopen the claims of entitlement to service 
connection for bilateral hallux valgus deformity, pes planus, 
and hammer toe deformity of the second left toe.  The Board 
refers these matters to the RO for appropriate action.

In Floyd v. Brown, 9 Vet.App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet.App. 337 (1996), the Court clarified that it did 
not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Boards denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellants claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his disability from his bilateral 
plantar calluses has worsened and warrants a higher rating 
than the 10 percent evaluation currently in effect.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the grant of an increased rating for 
bilateral plantar calluses.


FINDING OF FACT

The veterans disability from bilateral plantar calluses is 
manifested by tender, painful calluses beneath the first and 
fifth metatarsal heads on both feet.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral plantar calluses have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5279 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and the Department of 
Veterans Affairs (VA) has no further duty to assist the 
veteran in developing facts pertinent to his claim.  The 
veteran has not advised VA of the existence of additional 
evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

Service medical records show that the veteran sustained an 
injury to his right foot while playing football in August 
1973.  When examined he had swelling on the dorsum of the 
foot.  An X-ray of the foot was within normal limits.  
Treatment notes dated in December 1973 show that he 
complained of bunions on his left foot.  In January 1974, he 
complained of painful calluses on both feet.  X-rays of both 
feet showed flexion deformities in several toes; the great 
toes on both feet also appeared to be deviated from midline.  
An examiner noted that the veteran had been trimming the 
calluses on a regular basis.  A podiatry consultation in 
February 1974 contains diagnoses of callus and pes planus, 
which were considered to have pre-existed the veterans entry 
into service.  In November 1974, an examiner noted an 
abnormality of the veterans right little toe.  He 
recommended that the veteran change his boot size.  In March 
1975, an examiner noted that the veterans little toes on 
both feet were pointed sideways, causing pain when wearing 
shoes or boots.  In the report of the veterans medical 
examination for separation from service, the examiner noted 
that the veteran had been treated for fungal hyperkeratosis 
between his right fourth and fifth toes.  The examiner 
recommended follow-up for fungal foot infection.  However, 
the report indicates that the veterans feet were clinically 
normal.

During a VA examination in June 1976, the veteran complained 
that his feet hurt and he had corns on his toes.  The 
examiner reported that the veteran had congenital pes planus 
and hallux valgus bilaterally.  On examination, there was 
very mild scaling on the plantar aspects of the feet which, 
according to the examiner, was typical of mild tinea pedis.  
There was a small callus on the ball of the right big toe and 
another in the region of the fifth metatarsal head.  The left 
foot showed mild hammertoe deformity of the second toe with a 
callosity on the dorsal aspect of the proximal 
interphalangeal joint.  There was a callus which measured 
about one centimeter in diameter on the plantar aspect of the 
left foot in the region of the fifth metatarsal head.  There 
were two small calluses in the region of the first metatarsal 
head.  The veteran had a flat-footed gait.  X-rays of the 
feet showed moderate hallux valgus deformity.  The lateral 
views showed no definite pes planus deformity.  The pertinent 
diagnoses were: 1) congenital pes planus, with hallux valgus, 
bilateral; 2) hammertoe deformity, left second toe, with 
callous on dorsal aspect of the proximal interphalangeal 
joint; 3) small, bilateral plantar calluses; and 4) inactive 
tinea pedis.

The ROs June 1976 rating decision granted service connection 
for small, bilateral plantar calluses and assigned a 
noncompensable evaluation.  Service connection was also 
granted for inactive tinea pedis and was denied for bilateral 
pes planus with hallux valgus deformity and hammertoe 
deformity of the left second toe.   A rating decision in July 
1995 increased the disability evaluation for the service-
connected calluses to 10 percent, effective in March 1995, by 
analogy to Diagnostic Code 5279.  See 38 C.F.R. §§ 4.20, 4.27 
(1998).  Under that diagnostic code, unilateral or bilateral 
metatarsalgia is rated 10 percent disabling.  No higher 
rating is assignable under Diagnostic Code 5279.

During VA examinations in July 1996 and January 1998, painful 
calluses were noted on plantar surface of both feet.  In July 
1996, these were described as being beneath the right first 
and fifth metatarsal head and beneath the left fifth 
metatarsal head.  In January 1998, the calluses were 
described as located beneath the first and fifth metatarsal 
heads of both feet.  In addition, calluses were noted on the 
tip of the right third toe and on the tips of the first and 
fifth toes on the left.  Other, non-service-connected foot 
disabilities were also noted at each examination.  As noted 
above, no higher rating is available under Diagnostic Code 
5279.

The Board notes that several other diagnostic codes pertinent 
to rating disability from foot disorders provided for 
schedular ratings higher than 10 percent.  However, such 
other codes are not for application in this case.  The 
veterans disability from pes planus is not service connected 
(Diagnostic Code 5276).  There is no indication from the 
record that he has pes cavus (Diagnostic Code 5278).  Nor is 
there any indication that he has nonunion or malunion of the 
tarsal or metatarsal bones (Diagnostic Code 5283) or moderate 
or severe foot disability due to a foot injury (Diagnostic 
Code 5284).

The Board finds that the veteran disability from bilateral 
plantar calluses is manifested by painful, hard calluses 
beneath the first and fifth metatarsal heads, bilaterally.  
The Board concludes that the criteria for a higher schedular 
rating are not met.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1998).  The United States Court of 
Veterans Appeals (Court) has held that the Board must 
consider and discuss the impact of pain in making its rating 
determination.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  
Section 4.40 provides in part that functional loss may be due 
to pain, supported by adequate pathology, and evidenced by 
the visible behavior of the claimant undertaking the motion.  
The section also provides that weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

In this case, the veterans complaints are that his feet are 
painful from prolonged standing or walking.  In his 
testimony, he reported foot pain on walking  and swimming 100 
feet.  He also indicated, however, that he could walk a 
little bit . . . mostly thirty minutes . . . However, the 
Board finds that such symptoms are contemplated by the rating 
provided under Diagnostic Code 5279.  Metatarsalgia is 
defined as pain and tenderness in the metatarsal region.  
DORLANDS ILLUSTRATED MEDICAL DICTIONARY 1023 (28th ed. 
1994).  The veteran has not asserted, nor does the evidence 
in the record show, that he has the other factors to be 
considered under 38 C.F.R. § 4.45.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Although no higher rating is 
assignable under Diagnostic Code 5279, the 10 percent 
evaluation for bilateral metatarsalgia contemplates pain and 
tenderness in the metatarsal region.  Second, the Board finds 
no evidence of an exceptional disability picture in this 
case.  The veteran has not required hospitalization or 
frequent treatment for his service-connected foot disorders, 
nor is it shown that the disorders otherwise so markedly 
interfere with employment as to render impractical the 
application of regular schedular standards.  Finally, there 
is no evidence that the veterans disability from bilateral 
plantar calluses is unusual or exceptional when compared to 
other veterans with similar disabilities.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from bilateral plantar calluses, including the 
effect of pain on function and movement, is adequately 
compensated by the 10 percent schedular evaluation.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted in this case.


ORDER

An increased rating for bilateral plantar calluses is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
